Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 1 of 49




    EXHIBIT 22
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 2 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 3 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 4 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 5 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 6 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 7 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 8 of 49




    EXHIBIT 23
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 9 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 10 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 11 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 12 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 13 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 14 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 15 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 16 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 17 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 18 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 19 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 20 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 21 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 22 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 23 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 24 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 25 of 49




     EXHIBIT 24
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 26 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 27 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 28 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 29 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 30 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 31 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 32 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 33 of 49
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 34 of 49




     EXHIBIT 25
          Case
            Case
               5:15-cv-04933-BLF
                 5:15-cv-04933-BLFDocument
                                    Document
                                           110-2
                                             70 Filed
                                                 Filed11/29/16
                                                       01/09/19 Page
                                                                 Page135
                                                                       of of
                                                                          1349



1    JAMES R. WILLIAMS, County Counsel (S.B. #271253)                                    E-filed 11/29/2016
     STEPHEN H. SCHMID, Deputy County Counsel (S.B. #078055)
2    OFFICE OF THE COUNTY COUNSEL
     70 West Hedding Street, East Wing, Ninth Floor
3    San Jose, California 95110-1770
     Telephone: (408) 299-5900
4    Facsimile: (408) 292-7240
5    Attorneys for Defendants
     COUNTY OF SANTA CLARA (Erroneously sued
6    as Santa Clara County Department of Social
     Services), GAIL SIMMONS, and
7    GUADALUPE ACEZES
8                                    UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
9                                           (San Jose Division)
10

11   ABHIJIT PRASAD,                                         No. 15-CV-4933 BLF
                                                             AMENDED
12                    Plaintiff,                             STIPULATED PROTECTIVE ORDER FOR
                                                             STANDARD LITIGATION
13   v.
14 SANTA CLARA COUNTY DEPARTMENT OF
   SOCIAL SERVICES, GAIL SIMMONS,
15 GUADALUPE ACEZES, and DOES 1-20,

16                    Defendants.
17

18   1.      PURPOSES AND LIMITATIONS
19           Disclosure and discovery activity in this action are likely to involve production of
20   confidential, proprietary, or private information for which special protection from public disclosure
21   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
22   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
23   Order. The parties acknowledge that this Order does not confer blanket protections on all
24   disclosures or responses to discovery and that the protection it affords from public disclosure and use
25   extends only to the limited information or items that are entitled to confidential treatment under the
26   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that
27   this Stipulated Protective Order does not entitle them to file confidential information under seal;
28   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

                                                         1
     Stipulated Protective Order                                                               15-CV-4933 BLF
          Case
            Case
               5:15-cv-04933-BLF
                 5:15-cv-04933-BLFDocument
                                    Document
                                           110-2
                                             70 Filed
                                                 Filed11/29/16
                                                       01/09/19 Page
                                                                 Page236
                                                                       of of
                                                                          1349



1    applied when a party seeks permission from the court to file material under seal.
2    2.      DEFINITIONS
3            2.1      Challenging Party: a Party or Non-Party that challenges the designation of
4    information or items under this Order.
5            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is
6    generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
7    Civil Procedure 26(c).
8            2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
9    as their support staff).
10           2.4      Designating Party: a Party or Non-Party that designates information or items that it
11   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
12           2.5      Disclosure or Discovery Material: all items or information, regardless of the medium
13   or manner in which it is generated, stored, or maintained (including, among other things, testimony,
14   transcripts, and tangible things), that are produced or generated in disclosures or responses to
15   discovery in this matter.
16           2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to
17   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
18   consultant in this action.
19           2.7      House Counsel: attorneys who are employees of a party to this action. House
20   Counsel does not include Outside Counsel of Record or any other outside counsel.
21           2.8      Non-Party: any natural person, partnership, corporation, association, or other legal
22   entity not named as a Party to this action.
23           2.9      Outside Counsel of Record: attorneys who are not employees of a party to this action
24   but are retained to represent or advise a party to this action and have appeared in this action on
25   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
26           2.10     Party: any party to this action, including all of its officers, directors, employees,
27   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
28   //

                                                           2
     Stipulated Protective Order                                                                 15-CV-4933 BLF
          Case
            Case
               5:15-cv-04933-BLF
                 5:15-cv-04933-BLFDocument
                                    Document
                                           110-2
                                             70 Filed
                                                 Filed11/29/16
                                                       01/09/19 Page
                                                                 Page337
                                                                       of of
                                                                          1349



1            2.11     Producing Party: a Party or Non-Party that produces Disclosure or Discovery
2    Material in this action.
3            2.12     Professional Vendors: persons or entities that provide litigation support services
4    (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
5    storing, or retrieving data in any form or medium) and their employees and subcontractors.
6            2.13     Protected Material: any Disclosure or Discovery Material that is designated as
7    “CONFIDENTIAL.”
8            2.14     Receiving Party: a Party that receives Disclosure or Discovery Material from a
9    Producing Party.
10   3.      SCOPE
11           The protections conferred by this Stipulation and Order cover not only Protected Material (as
12   defined above), but also (1) any information copied or extracted from Protected Material; (2) all
13   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
14   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
15   However, the protections conferred by this Stipulation and Order do not cover the following
16   information: (a) any information that is in the public domain at the time of disclosure to a Receiving
17   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
18   publication not involving a violation of this Order, including becoming part of the public record
19   through trial or otherwise; and (b) any information known to the Receiving Party prior to the
20   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
21   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of
22   Protected Material at trial shall be governed by a separate agreement or order.
23   4.      DURATION
24           Even after final disposition of this litigation, the confidentiality obligations imposed by this
25   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
26   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
27   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
28   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

                                                         3
     Stipulated Protective Order                                                               15-CV-4933 BLF
        Case
          Case
             5:15-cv-04933-BLF
               5:15-cv-04933-BLFDocument
                                  Document
                                         110-2
                                           70 Filed
                                               Filed11/29/16
                                                     01/09/19 Page
                                                               Page438
                                                                     of of
                                                                        1349



1    time limits for filing any motions or applications for extension of time pursuant to applicable law.
     For a period of six months after final disposition of this litigation, this court will
2    5.     DESIGNATING PROTECTED MATERIAL retain          jurisdiction to enforce the terms
                                                    of this Order.

3            5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or
4    Non-Party that designates information or items for protection under this Order must take care to
5    limit any such designation to specific material that qualifies under the appropriate standards. The
6    Designating Party must designate for protection only those parts of material, documents, items, or
7    oral or written communications that qualify – so that other portions of the material, documents,
8    items, or communications for which protection is not warranted are not swept unjustifiably within
9    the ambit of this Order.
10           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
11   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
12   encumber or retard the case development process or to impose unnecessary expenses and burdens on
13   other parties) expose the Designating Party to sanctions.
14           If it comes to a Designating Party’s attention that information or items that it designated for
15   protection do not qualify for protection, that Designating Party must promptly notify all other Parties
16   that it is withdrawing the mistaken designation.
17           5.2      Manner and Timing of Designations. Except as otherwise provided in this Order
18   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
19   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
20   designated before the material is disclosed or produced.
21           Designation in conformity with this Order requires:
22                    (a)    for information in documentary form (e.g., paper or electronic documents, but
23   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
24   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion
25   or portions of the material on a page qualifies for protection, the Producing Party also must clearly
26   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
27           A Party or Non-Party that makes original documents or materials available for inspection
28   need not designate them for protection until after the inspecting Party has indicated which material it

                                                          4
     Stipulated Protective Order                                                              15-CV-4933 BLF
          Case
            Case
               5:15-cv-04933-BLF
                 5:15-cv-04933-BLFDocument
                                    Document
                                           110-2
                                             70 Filed
                                                 Filed11/29/16
                                                       01/09/19 Page
                                                                 Page539
                                                                       of of
                                                                          1349



1    would like copied and produced. During the inspection and before the designation, all of the material
2    made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
3    identified the documents it wants copied and produced, the Producing Party must determine which
4    documents, or portions thereof, qualify for protection under this Order. Then, before producing the
5    specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
6    that contains Protected Material. If only a portion or portions of the material on a page qualifies for
7    protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
8    appropriate markings in the margins).
9                     (b)    for testimony given in deposition or in other pretrial or trial proceedings, that
10   the Designating Party identify on the record, before the close of the deposition, hearing, or other
11   proceeding, all protected testimony.
12                    (c)    for information produced in some form other than documentary and for any
13   other tangible items, that the Producing Party affix in a prominent place on the exterior of the
14   container or containers in which the information or item is stored the legend “CONFIDENTIAL.” If
15   only a portion or portions of the information or item warrant protection, the Producing Party, to the
16   extent practicable, shall identify the protected portion(s).
17           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
18   designate qualified information or items does not, standing alone, waive the Designating Party’s
19   right to secure protection under this Order for such material. Upon timely correction of a
20   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in
21   accordance with the provisions of this Order.
22   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
23           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
24   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
25   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
26   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
27   confidentiality designation by electing not to mount a challenge promptly after the original
28   designation is disclosed.

                                                           5
     Stipulated Protective Order                                                                  15-CV-4933 BLF
          Case
            Case
               5:15-cv-04933-BLF
                 5:15-cv-04933-BLFDocument
                                    Document
                                           110-2
                                             70 Filed
                                                 Filed11/29/16
                                                       01/09/19 Page
                                                                 Page640
                                                                       of of
                                                                          1349



1            6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process
2    by providing written notice of each designation it is challenging and describing the basis for each
3    challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
4    recite that the challenge to confidentiality is being made in accordance with this specific paragraph
5    of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
6    begin the process by conferring directly (in voice to voice dialogue; other forms of communication
7    are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
8    Party must explain the basis for its belief that the confidentiality designation was not proper and
9    must give the Designating Party an opportunity to review the designated material, to reconsider the
10   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
                                                seek judicial intervention
11   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
12   has engaged in this meet and confer process first or establishes that the Designating Party is
                                                                        The Challenging Party may
13   unwilling to participate in the meet and confer process in a timely manner. serve
                                                                              notice of a challenge,
     including a challenge to some or all of a deposition transcript, at any time for good cause.
14           6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court
                         parties shall comply with the undersigned's Standing Order re Civil
15   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil
     Discovery Disputes.           Any Discovery Dispute Joint Report shall affirm compliance with both
16   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the
     the terms of paragraph 6.2 in this protective order and subsequent compliance with the
17   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process
     separate meet-and-confer requirements in the Standing Order re Civil Discovery Disputes.
18   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a
19   competent declaration affirming that the movant has complied with the meet and confer
20   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a
21   motion including the required declaration within 21 days (or 14 days, if applicable) shall
22   automatically waive the confidentiality designation for each challenged designation. In addition, the
23   Challenging Party may file a motion challenging a confidentiality designation at any time if there is
24   good cause for doing so, including a challenge to the designation of a deposition transcript or any
     Any Discovery Dispute Joint Report related
25   portions thereof. Any motion brought pursuant to this provision must be accompanied by a
26   competent declaration affirming that the movant has complied with the meet and confer
                                    both paragraph 6.2 of this protective order and the separate
27   requirements imposed by        the preceding paragraph. Standing Order requirements.
28   //

                                                          6
     Stipulated Protective Order                                                              15-CV-4933 BLF
          Case
            Case
               5:15-cv-04933-BLF
                 5:15-cv-04933-BLFDocument
                                    Document
                                           110-2
                                             70 Filed
                                                 Filed11/29/16
                                                       01/09/19 Page
                                                                 Page741
                                                                       of of
                                                                          1349



1            The burden of persuasion in any such challenge proceeding shall be on the Designating
2    Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
3    unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                                                                                              seek judicial
4    Unless the Designating Party has waived the confidentiality designation by failing to file a motion to
     intervention
5    retain confidentiality as described above, all parties shall continue to afford the material in question
6    the level of protection to which it is entitled under the Producing Party’s designation until the court
                   Discovery Dispute Joint Report.
7    rules on the challenge.
8    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
9            7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or
10   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
11   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
12   the categories of persons and under the conditions described in this Order. When the litigation has
13   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
14   DISPOSITION).
15           Protected Material must be stored and maintained by a Receiving Party at a location and in a
16   secure manner that ensures that access is limited to the persons authorized under this Order.
17           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
18   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
19   information or item designated “CONFIDENTIAL” only to:
20                    (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as
21   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
22   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
23   Bound” that is attached hereto as Exhibit A;
24                    (b)    the officers, diretors, and employees (including House Counsel) of the
25   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed
26   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                    (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure is
28   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

                                                          7
     Stipulated Protective Order                                                               15-CV-4933 BLF
          Case
            Case
               5:15-cv-04933-BLF
                 5:15-cv-04933-BLFDocument
                                    Document
                                           110-2
                                             70 Filed
                                                 Filed11/29/16
                                                       01/09/19 Page
                                                                 Page842
                                                                       of of
                                                                          1349



1    to Be Bound” (Exhibit A);
2                     (d)    the court and its personnel;
3                     (e)    court reporters and their staff, professional jury or trial consultants, mock jurors,
4    and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who
5    have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
6                     (f)    during their depositions, witnesses in the action to whom disclosure is
7    reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
8    (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
9    transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be
10   separately bound by the court reporter and may not be disclosed to anyone except as permitted under
11   this Stipulated Protective Order.
12                    (g)    the author or recipient of a document containing the information or a custodian
13   or other person who otherwise possessed or knew the information.
14   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
15           LITIGATION
16           If a Party is served with a subpoena or a court order issued in other litigation that compels
17   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
18   must:
19                    (a)    promptly notify in writing the Designating Party. Such notification shall
20   include a copy of the subpoena or court order;
21                    (b)    promptly notify in writing the party who caused the subpoena or order to issue
22   in the other litigation that some or all of the material covered by the subpoena or order is subject to
23   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
24                    (c)    cooperate with respect to all reasonable procedures sought to be pursued by the
25   Designating Party whose Protected Material may be affected.
26           If the Designating Party timely seeks a protective order, the Party served with the subpoena
27   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
28   before a determination by the court from which the subpoena or order issued, unless the Party has

                                                            8
     Stipulated Protective Order                                                                  15-CV-4933 BLF
          Case
            Case
               5:15-cv-04933-BLF
                 5:15-cv-04933-BLFDocument
                                    Document
                                           110-2
                                             70 Filed
                                                 Filed11/29/16
                                                       01/09/19 Page
                                                                 Page943
                                                                       of of
                                                                          1349



1    obtained the Designating Party’s permission. The Designating Party shall bear the burden and
2    expense of seeking protection in that court of its confidential material – and nothing in these
3    provisions should be construed as authorizing or encouraging a Receiving Party in this action to
4    disobey a lawful directive from another court.
5    9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
6            LITIGATION
7                     (a)    The terms of this Order are applicable to information produced by a Non-Party
8    in this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
9    connection with this litigation is protected by the remedies and relief provided by this Order.
10   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
11   protections.
12                    (b)    In the event that a Party is required, by a valid discovery request, to produce a
13   Non-Party’s confidential information in its possession, and the Party is subject to an agreement with
14   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
15           (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of
16   the information requested is subject to a confidentiality agreement with a Non-Party;
17                           (2)   promptly provide the Non-Party with a copy of the Stipulated Protective
18   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of the
19   information requested; and
20                           (3) make the information requested available for inspection by the Non-Party.
21                    (c)    If the Non-Party fails to object or seek a protective order from this court within
22   14 days of receiving the notice and accompanying information, the Receiving Party may produce the
23   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
24   seeks a protective order, the Receiving Party shall not produce any information in its possession or
25   control that is subject to the confidentiality agreement with the Non-Party before a determination by
26   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
27   seeking protection in this court of its Protected Material.
28   //

                                                           9
     Stipulated Protective Order                                                                 15-CV-4933 BLF
        Case
         Case5:15-cv-04933-BLF
               5:15-cv-04933-BLF Document
                                  Document110-2
                                           70 Filed
                                                Filed11/29/16
                                                      01/09/19 Page
                                                                Page1044ofof1349



1    10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
3    Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
4    the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
5    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
6    inform the person or persons to whom unauthorized disclosures were made of all the terms of this
7    Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to
8    Be Bound” that is attached hereto as Exhibit A.
9    11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
10           MATERIAL
11           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
12   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties
13   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
14   modify whatever procedure may be established in an e-discovery order that provides for production
15   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
16   parties reach an agreement on the effect of disclosure of a communication or information covered by
17   the attorney-client privilege or work product protection, the parties may incorporate their agreement
18   in the stipulated protective order submitted to the court.
19   12.     MISCELLANEOUS
20           12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek
21   its modification by the court in the future.
22           12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order
23   no Party waives any right it otherwise would have to object to disclosing or producing any
24   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
25   Party waives any right to object on any ground to use in evidence of any of the material covered by
26   this Protective Order.
27           12.3     Filing Protected Material. Without written permission from the Designating Party or
28   a court order secured after appropriate notice to all interested persons, a Party may not file in the

                                                         10
     Stipulated Protective Order                                                                15-CV-4933 BLF
          Case
           Case5:15-cv-04933-BLF
                 5:15-cv-04933-BLF Document
                                    Document110-2
                                             70 Filed
                                                  Filed11/29/16
                                                        01/09/19 Page
                                                                  Page1145ofof1349



1    public record in this action any Protected Material. A Party that seeks to file under seal any
2    Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
3    under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
4    issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
5    that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
6    protection under the law. If a Receiving Party's request to file Protected Material under seal
7    pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the
8    information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by
9    the court.
10   13.     FINAL DISPOSITION
11           Within 60 days after the final disposition of this action, as defined in paragraph 4, each
12   Receiving Party must return all Protected Material to the Producing Party or destroy such material.
13   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
14   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
15   the Protected Material is returned or destroyed, the Receiving Party must submit a written
16   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
17   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material
18   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
19   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected
20   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
21   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
22   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
23   and expert work product, even if such materials contain Protected Material. Any such archival
24   copies that contain or constitute Protected Material remain subject to this Protective Order as set
25   forth in Section 4 (DURATION).
     14.   All discovery and disclosure disputes are subject to the undersigned's Standing Order.
26   //
27   //
28   //

                                                         11
     Stipulated Protective Order                                                                15-CV-4933 BLF
        Case
         Case5:15-cv-04933-BLF
               5:15-cv-04933-BLF Document
                                  Document110-2
                                           70 Filed
                                                Filed11/29/16
                                                      01/09/19 Page
                                                                Page1246ofof1349



1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2            I hereby attest that I have on file all holographic signatures corresponding to any signatures
3    indicated by a conformed signature /S/ within this e-filed document.
4

5    Dated: November 28, 2016                                    /S/                          .
                                                       DIANE B. WEISSBURG, ESQ.
6
                                                       Attorney for Plaintiff
7

8

9
     Dated: November 28, 2016                                     /S/                         .
10                                                     STEPHEN H. SCHMID

11                                                     Attorneys for Defendant
                                                       COUNTY OF SANTA CLARA,
12                                                     GAIL SIMMONS, and
                                                       GUADALUPE ACEZES
13

14

15

16                                                   ORDER

17                                        AS MODIFIED BY THE COURT

18           PURSUANT TO STIPULATION^, IT IS SO ORDERED.

19

20   Dated: ____________________
              11/29/2016                               ________________________________
                                                       HOWARD R. LLOYD
21                                                     United States Magistrate Judge

22

23

24

25

26

27

28

                                                        12
     Stipulated Protective Order                                                              15-CV-4933 BLF
         Case
          Case5:15-cv-04933-BLF
                5:15-cv-04933-BLF Document
                                   Document110-2
                                            70 Filed
                                                 Filed11/29/16
                                                       01/09/19 Page
                                                                 Page1347ofof1349



1                                                     EXHIBIT A
2                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3              I, _____________________________ [print or type full name], of _________________
4    [print or type full address], declare under penalty of perjury that I have read in its entirety and
5    understand the Stipulated Protective Order that was issued by the United States District Court for the
6    Northern District of California on [date] in the case of Abhijit Prasad v. Santa Clara County
7    Department of Social Services; Case No. 15-CV-4933 BLF. I agree to comply with and to be bound
8    by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure to
9    so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly
10   promise that I will not disclose in any manner any information or item that is subject to this
11   Stipulated Protective Order to any person or entity except in strict compliance with the provisions of
12   this Order.
13             I further agree to submit to the jurisdiction of the United States District Court for the
14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
15   Order, even if such enforcement proceedings occur after termination of this action.
16             I hereby appoint __________________________ [print or type full name] of
17   _______________________________________ [print or type full address and telephone number] as
18   my California agent for service of process in connection with this action or any proceedings related
19   to enforcement of this Stipulated Protective Order.
20

21   Date: ______________________________________
22   City and State where sworn and signed: _________________________________
23

24   Printed name: _______________________________
25

26   Signature: __________________________________
27

28   1424634



                                                           13
     Stipulated Protective Order                                                                 15-CV-4933 BLF
Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 48 of 49




     EXHIBIT 26
                                                                           Page 1 of 1
          Case 5:15-cv-04933-BLF Document 110-2 Filed 01/09/19 Page 49 of 49



     RE: Prasad - Joint Stip
     Schmid, Stephen <Stephen.Schmid@cco.sccgov.org>
     Wed 12/19/2018, 3:59 PM
     To: Diane Weissburg <dbw_law@msn.com>; kim Vokolek <kvokolek@gmail.com>;
     Jerry Weissburg <dj88law@hotmail.com>
     Diane: I was going to file my own administrative motion to seal for specific documents we both
     obtained through 827 petition. To eliminate confusion we should proceed separately regarding
     sealing documents. So long as your sealed documents are protected by 827 or upon some other valid
     grounds and I have access to them, I will not oppose your administrative motion to seal. Steve

     From: Diane Weissburg <dbw_law@msn.com>
     Sent: Wednesday, December 19, 2018 3:53 PM
     To: Schmid, Stephen <Stephen.Schmid@cco.sccgov.org>; kim Vokolek <kvokolek@gmail.com>; Jerry
     Weissburg <dj88law@hotmail.com>; Diane Weissburg <dbw_law@msn.com>
     Subject: Fw: Prasad - Joint Stip

     Steve,

     Here is my draft of the joint stip that must be filed with the Motion to file under seal with the MSJ.

     Feel free to edit, sign and return to me.
     Diane



               Virus-free. www.avast.com




https://outlook.live.com/mail/deeplink                                                                 12/21/2018
